Slip   Op. 02 - 139

                         J U D G M E N T

           UNITED STATES COURT OF INTERNATIONAL TRADE

                  Thomas J. Aquilino, Jr., Judge

- - - - - - - - - - - - - - - - - - - - x

UNITED STEELWORKERS OF AMERICA, LOCAL    :
915L, DISTRICT 9, AFL-CIO,
                                         :
                         Plaintiff,
                                         :
                 v.                            Court No. 02-00457
                                         :

ELAINE L. CHAO, U.S. SECRETARY OF        :
LABOR,
                                         :
                         Defendant.
                                        :
- - - - - - - - - - - - - - - - - - - - x


          The plaintiff having commenced this case for judicial

review of the denials by the Employment and Training Administra-

tion, U.S. Department of Labor sub. nom. Notice of Determinations

Regarding Eligibility To Apply for Worker Adjustment Assistance and

NAFTA Transitional Adjustment Assistance, 67 Fed.Reg. 35,140 (May

17, 2002), of certifications of eligibility to apply for such

assistance, Nos. TA-W-40,687, id., and NAFTA-TAA-05749, id. at 35,-

142; and the defendant having interposed a motion for voluntary

remand to conduct a further investigation and to make a redeter-

mination as to whether plaintiff's members are indeed eligible for

certification for worker adjustment assistance benefits; and the

court having granted defendant's motion; and the defendant having

filed herein a Notice of Revised Determination on Remand (Nov. 5,

2002), certifying that
Court No. 02-00457                                        Page 2


     "All workers of Goodyear Dunlop, N.A. LTD, Huntsville,
     Alabama (TA-W-40,687) who became totally or partially
     separated from employment on or after November 28, 2000,
     through two years from the issuance of this revised
     determination, are eligible to apply for adjustment
     assistance under Section 223 of the Trade Act of 1974;"
     and "All workers of Goodyear Dunlop, N.A. LTD, Hunts-
     ville, Alabama (NAFTA-05749) who became totally or par-
     tially separated from employment on or after December 11,
     2000, through two years from the issuance of this revised
     determination, are eligible to apply for NAFTA-TAA under
     Section 250 of the Trade Act of 1974[;]"

and the plaintiff having responded with a Notice of Acceptance of

the Department of Labor's Determination on Remand (Nov. 18, 2002);

Now therefore, after due deliberation, it is


           ORDERED, ADJUDGED and DECREED that defendant's Notice of

Revised Determination on Remand (Nov. 5, 2002) be, and it hereby

is, affirmed as aforesaid.

Dated:   New York, New York
         December 2, 2002


                               ________________________________
                                            Judge